DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 6 and 9-11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 6, Applicant recites “wherein the hash in included in a hash used to form a next block of the append-only immutable chain of data blocks". Claim is rejected for being indefinite because the claim is unclear. Based on broadest reasonable interpretation, examiner interprets the limitation as wherein the hash included in a hash used to form a next block of the append-only immutable chain of data blocks.  

Claim 9 recites the limitation "wherein at least one UTXO data structure is configured to include information either in addition to or in lieu of the address".  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-11 are rejected based on dependency. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (WIPO Publication No. 2021/048663, filed 12 September 2019) (Hereinafter “Wright”) in view of Horii et al., U.S. Pub No: US 20180322161 A1 (Hereinafter “Horii”) and further in view of (Sasha Abramovich, “Working with wallets with the same seed phrase on multiple devices: what do you need to know” Aug 8, 2019) (Hereinafter “Sasha”).

Regarding claim 1, Wright discloses A method operative in association with a set of transaction handling computing elements (see abstract wherein transactions stored on a blockchain”; pg. 3, line 27; “computer equipment) that comprise a network core that (pg.1 line 11 and pg. 5, line 1, wherein network 101) receive and process transaction requests into an append-only immutable chain of data blocks (see pg. 1, lines 29-30; a “transaction” is “stored” as an “immutable public record”; abstract; note plural “transactions” are managed), wherein a data block is a collection of transactions, and wherein presence of a transaction recorded within a data block is verifiable via a cryptographic hash (pg.10 line 10-12, wherein this value is signed by the sender as part of their cryptographic signature and is hashed as part of the transaction reference calculation ), and wherein Unspent Transaction Output (UTXO) data structures supporting the immutable chain of data blocks are maintained in a UTXO database, wherein a UXTO is an output from a finalized transaction that contains a value (pg. 2, line 8; a “UTXO-based model”), comprising:
Wright fails to explicitly disclose periodically snapshotting a given portion of the UTXO database to generate a snapshot;
applying a given function to the snapshot to generate a hash of the snapshot;
recording the hash of the snapshot within the immutable chain of data blocks; and 
responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot to recover the given portion of the UTXO database.
Horii teaches periodically snapshotting a given portion of the UTXO database to generate a snapshot (Horii, see paragraph [0040, 0064-0069] and fig.5 wherein a snapshot can be generated periodically);
applying a given function to the snapshot to generate a hash of the snapshot (Horii, see paragraph [0069-0070] and fig/5 step s160, wherein calculating/ generating a hash);
recording the hash of the snapshot within the immutable chain of data blocks (Horii, see paragraph [0036 0040,, 0098-0100], wherein first node 110 may also store a plurality of blocks 113(1)-113(n) as the blockchain in the memory 108. Each block may contain transaction(s) 115, a hash 117 of the transaction(s) 115, a hash of a previous block 116, and a hash of the common data 112 at a time when the block is generated ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wright to include periodically snapshotting a given portion of the UTXO database to generate a snapshot, as taught by Horii, because this allow the system less computational resources when accessing the common set of data at a variety of time points in the process of confirmation (Horii; paragraphs [0003]).
Wright and Horii fail to explicitly disclose responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot to recover the given portion of the UTXO database.
Sasha discloses responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot to recover the given portion of the UTXO database (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wright and Horii to include responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot to recover the given portion of the UTXO database, as taught by Horii, because this allow the system to create a wallet, verifying a newly-generated seed phrase, Manage your info such as transactions, addresses, and UTXO in an effective and eye-pleasing way (Sasha; pg.2).


Regarding claim 2, the combination of Wright, Horii and Sasha further disclose wherein the given portion of the UTXO database is a shard of the UTXO database (Wright, see pg.10 wherein The current state of all accounts is stored by the miners separate to the blockchain and is updated constantly. In such a system, transactions are ordered 10 using a running transaction tally of the account (also called the "position"). This value is signed by the sender as part of their cryptographic signature and is hashed as part of the transaction reference calculation. In addition, an optional data field may also be signed the transaction. This data field may point back to a previous transaction, for example if the previous transaction ID is included in the data field. Note that shard of the UTXO can be portion of the database/dataset. See also A, pg.12 line 19-20, wherein different miners 104M racing to solve the puzzle at any given time may be doing 20 so based on different snapshots of the unmined transaction pool 154 at any given).

Regarding claim 3, the combination of Wright, Horii and Sasha further disclose wherein the append-only immutable chain of data blocks is a blockchain (Wright, see pg.8 line 28-31, wherein At least some of the nodes 104 take on the role of storage nodes 104S (sometimes also called "full-copy" nodes), each of which stores a 30 respective copy of the same blockchain 150 in their respective memory. Each miner node 104M also maintains a pool 154 of transactions 152 waiting to be mined into blocks 151.).

Regarding claim 4, the combination of Wright, Horii and Sasha further disclose wherein the hash certifies authenticity of the snapshot (Horii, see paragraph [0071], wherein the hash can be verified).

Regarding claim 5, the combination of Wright, Horii and Sasha further disclose wherein the hash is recorded into a block header of a block in the append-only immutable chain of data blocks (Horii, see paragraph [0036, 0098-0100], wherein first node 110 may also store a plurality of blocks 113(1)-113(n) as the blockchain in the memory 108. Each block may contain transaction(s) 115, a hash 117 of the transaction(s) 115, a hash of a previous block 116, and a hash of the common data 112 at a time when the block is generated).

Regarding claim 6, the combination of Wright, Horii and Sasha further disclose wherein the hash in included in a hash used to form a next block of the append-only immutable chain of data blocks (Horii, see paragraph [0036, 0098-0100], wherein first node 110 may also store a plurality of blocks 113(1)-113(n) as the blockchain in the memory 108. Each block may contain transaction(s) 115, a hash 117 of the transaction(s) 115, a hash of a previous block 116, and a hash of the common data 112 at a time when the block is generated).

Regarding claim 7, the combination of Wright, Horii and Sasha further disclose wherein the recovery request is associated with an attempt to restore the set of transaction handling computing elements into a provably-known state (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least).

Regarding claim 8, the combination of Wright, Horii and Sasha further disclose wherein a restore into the provably-known state includes:
obtaining the snapshot, together with a chain of transactions included in the immutable chain of data blocks while the snapshot was being created and the hash recorded therein (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least);
restoring the UTXO database (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least);
while the UTXO database is being restored, re-generating the hash of the snapshot (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least);
replaying each of the transactions generated starting with a first block, and continuing until a given block that contains the snapshot hash is reached (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase. This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least); and
verifying the re-generated snapshot hash and the hash of the given block (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least).

Regarding claim 9, the combination of Wright, Horii and Sasha further disclose wherein at least one UTXO data structure is configured to include information either in addition to or in lieu of the address and value to define a Transaction Output (TXO) (Wright, see pg. 2, line 10; an “amount of the digital asset” reads on a value; line 13; a “pointer” reads on an address).

Regarding claim 10, the combination of Wright, Horii and Sasha further disclose wherein the TXO has an associated type (Wright, see pg.18 line 4-14, wherein In a UTXO-based model, each transaction ("Tx") 152 comprises a data structure comprising 5 one or more inputs 202, and one or more outputs 203. Each output 203 may comprise an unspent transaction output (UTXO), which can be used as the source for the input 202 of another new transaction (if the UTXO has not already been redeemed). The UTXO specifies an amount of a digital asset (a store of value). It may also contain the transaction ID of the transaction from which it came, amongst other information. The transaction data structure 10 may also comprise a header 201, which may comprise an indicator of the size of the input field(s) 202 and output field(s) 203. The header 201 may also include an ID of the transaction. In embodiments the transaction ID is the hash of the transaction data (excluding the transaction ID itself) and stored in the header 201 of the raw transaction 152 submitted to the miners 104M).

Regarding claim 11, the combination of Wright, Horii and Sasha further disclose wherein the associated type is one of: a Reference TXO (RTXO), and an idempotency TXO (ITXO) (Wright, pg. 19, line 6; the information may “point to a preceding transaction”, which reads on it being a reference).

Claims 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (WIPO Publication No. 2021/048663, filed 12 September 2019) (Hereinafter “Wright”) in view of KRAMER et al., U.S. Pub No: US 20210234665 A1 (Hereinafter “KRAMER”) and further in view of Horii et al., U.S. Pub No: US 20180322161 A1 (Hereinafter “Horii”).

Regarding claim 12, Wright discloses A method operative in association with a set of transaction handling computing elements (see abstract wherein transactions stored on a blockchain”; pg. 3, line 27; “computer equipment) that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks (see pg. 1, lines 29-30; a “transaction” is “stored” as an “immutable public record”; abstract; note plural “transactions” are managed), wherein a data block is a collection of transactions  (pg.1 line 11 and pg. 5, line 1, wherein network 101), and wherein presence of a transaction recorded within a data block is verifiable via a cryptographic hash (pg.10 line 10-12, wherein this value is signed by the sender as part of their cryptographic signature and is hashed as part of the transaction reference calculation ), and wherein Unspent Transaction Output (UTXO) data structures supporting the immutable chain of data blocks are maintained in a UTXO database, wherein a UXTO is an output from a finalized transaction that contains a value (pg. 2, line 8; a “UTXO-based model”), comprising:
Wright fails to explicitly disclose sharding the UTXO database into a set of partitions;
storing each partition of the UTXO database independently from other partitions in the set of partitions;
for at least one partition:
periodically snapshotting UTXOs therein to generate a hash;
 recording the hash of the snapshot within the immutable chain of data blocks.
KRAMER discloses sharding the UTXO database into a set of partitions (KRAMER, see paragraph [0030], wherein requesting at least one UTXO referenced by at least one respective input of the transaction from a member node of at least one shard comprising at least one UTXO);
storing each partition of the UTXO database independently from other partitions in the set of partitions (KRAMER, see paragraph [0030], wherein requesting at least one UTXO referenced by at least one respective input of the transaction from a member node of at least one shard comprising at least one UTXO. Note that each chard is being stored in different node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wright to include periodically snapshotting a given portion of the UTXO database to generate a snapshot, as taught by KRAMER, because this allow the system to allocating a transaction to a shard based on its transaction id provides the advantage that the resulting shard sizes will be approximately equal, thereby avoiding placing undue burden on members of a larger shard relative to members of a smaller shard, while at the same time enabling the transactions and associated verifications to be performed accurately, and without any undue delays (KRAMER; paragraphs [0014]).
Wright and KRAMER fail to explicitly disclose for at least one partition:
periodically snapshotting UTXOs therein to generate a hash;
 recording the hash of the snapshot within the immutable chain of data blocks.
Horii disclose for at least one partition:
periodically snapshotting UTXOs therein to generate a hash (Horii, see paragraph [0064-0069] and fig.5 wherein a snapshot can be generated periodically);
recording the hash of the snapshot within the immutable chain of data blocks (Horii, see paragraph [0036, 0098-0100], wherein first node 110 may also store a plurality of blocks 113(1)-113(n) as the blockchain in the memory 108. Each block may contain transaction(s) 115, a hash 117 of the transaction(s) 115, a hash of a previous block 116, and a hash of the common data 112 at a time when the block is generated ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wright and KRAMER to include periodically snapshotting a given portion of the UTXO database to generate a snapshot, as taught by Horii, because this allow the system less computational resources when accessing the common set of data at a variety of time points in the process of confirmation (Horii; paragraphs [0003]).


16. The method as described in claim 12 further including snapshotting at least one other partition of the set of partitions (Horii, see paragraph [0040, 0064-0069] and fig.5 wherein a snapshot can be generated periodically. The storing section 210 can store a plurality of snapshots of the common data at different time points).
17. The method as described in claim 16 further computing a checksum for a UTXO snapshot that comprises the at least one partition and the at least one other partition (Wright, pg.10 line [16-22], wherein node 104 checks whether the 20 transaction is valid according to a node protocol which is applied at each of the nodes 104).

18. The method as described in claim 16 wherein the at least one partition and the at least other partition are snapshotted concurrently (Wright, pg. 18, col. 25; a “preceding transaction TXO” which “may have already been validated” is “included in a new block”. See also Horii, paragraph [0119], wherein two blocks shown in succession may, in fact, be executed substantially concurrently).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of KRAMER and Horii and further in view of Sasha.

Regarding claim 13, although, the combination of Wright, KRAMER and Horii teaches e first nodes 110A-110C may perform a distributed consensus algorithm to process common transactions (Horii paragraph [0027]), the combination of Wright, KRAMER and Horii fail to explicitly disclose responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot for the at least one partition.
Sasha discloses responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot for the at least one partition (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Wright, KRAMER and Horii to include responsive to a receipt of a recovery request, executing a consensus algorithm over the UXTO snapshot to recover the given portion of the UTXO database, as taught by Horii, because this allow the system to create a wallet, verifying a newly-generated seed phrase, Manage your info such as transactions, addresses, and UTXO in an effective and eye-pleasing way (Sasha; pg.2).

Regarding claim 14, the combination of Wright, KRAMER, Horii and Sasha further disclose wherein the recovery request is associated with an attempt to restore the set of transaction handling computing elements into a provably-known state (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least).

Regarding claim 14, the combination of Wright, KRAMER, Horii and Sasha further disclose wherein a restore into the provably-known state includes:
for the at least one partition:
obtaining the snapshot, together with a chain of transactions included in the immutable chain of data blocks while the snapshot was being created and the hash recorded therein (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least);
restoring the UTXO database (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least);
while the UTXO database is being restored, re-generating the hash of the snapshot (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least);
replaying each of the transactions generated starting with a first block, and continuing until a given block that contains the snapshot hash is reached (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least); and
verifying the re-generated snapshot hash and the hash of the given block (Sasha, see pg.3, wherein Help the wallet to restore the balance (read: find all your UTXO, related to the master key derived from once generated seed phrase). What happens under the hood: the node receives an owner key from the wallet (which is derived from the seed phase), the node downloads the blockchain snapshot (read: all the UTXO and macroblocks) and performs a full-scan to find UTXO that match your seed phrase.! This is why it’s extremely important to connect to the node you trust — it knows enough about you to say the least).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165